Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for continued examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/10/2021 has been entered.
DETAILED ACTION
As filed, claims 1-34 are pending are pending of which claims 1-2 are amended. Claims 9-22, 24-33 are withdrawn from further consideration. 
Rejections Withdrawn
1.The rejection of claims 1-8, 23, 34 under 35 U.S.C. § 112 second paragraph is withdrawn per claim amendment. 2.The rejection of claims 1-8, 23, 34 under 35 U.S.C. §112 first  paragraph is is withdrawn per claim amendment. 
3.The rejection of claims 1 under 35 U.S.C. § 102(a)(1) and 102(a)(2) over US 2939876, by Cramer, June 7, 1960  is withdrawn per claim amendment.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claim 1 and 23 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Pal et al. Organic & Biomolecular Chemistry (2014), 12(48); 9760-9763 (cited in PTO-892 attached herewith).  
The article by Pal teach teach the methyl acyl phosphates compounds 8a, 8b, 8c in Table 1 page 9760 of structure shown below as displayed in Registry data base which correspond to the instantly claimed compounds of formula I wherein variable A is CH3, X is OR, R is H;  and R1 is C1-6 alkyl:
RN   73636-29-0  HCAPLUS     
CN   Acetic acid, anhydride with methyl dihydrogen phosphate, sodium salt
     (1:1:1)  (CA INDEX NAME)
  

    PNG
    media_image1.png
    150
    195
    media_image1.png
    Greyscale

RN   1638097-22-9  HCAPLUS
CN   Butanoic acid, monoanhydride with methyl dihydrogen phosphate, sodium salt
     (1:1)  (CA INDEX NAME)

    PNG
    media_image2.png
    150
    260
    media_image2.png
    Greyscale

RN   1638097-23-0  HCAPLUS
CN   Butanoic acid, 3-methyl-, monoanhydride with methyl dihydrogen phosphate,
     sodium salt (1:1)  (CA INDEX NAME)

    PNG
    media_image3.png
    150
    260
    media_image3.png
    Greyscale

RN   1638097-24-1  HCAPLUS
CN   Octanoic acid, monoanhydride with methyl dihydrogen phosphate, sodium salt
     (1:1)  (CA INDEX NAME)

    PNG
    media_image4.png
    150
    390
    media_image4.png
    Greyscale

RN   1638097-25-2  HCAPLUS

Regarding claim 23, the article teach solution of compounds on page 9761.
Claim Objections
Claims 2-8, 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Claim 1 is rejected. Claim 2-8 and 23, 34 are objected to. Claims 9-22, 24-33 are withdrawn from further consideration.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to:
Ana Muresan
(571) 270-7587 (phone)
(571)270-8587 (fax)
Ana.Muresan@uspto.gov

The examiner can normally be reached Monday - Friday (9:00AM - 5:30PM). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached at (571)272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA Z MURESAN/Primary Examiner, Art Unit 1622